[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-2224

                       ALBERT ROSELLE,

                    Plaintiff, Appellant,

                              v.

       KEVIN J. FITZGERALD, FITZ-INN AUTO PARKS, INC.,
                 & BOSTON POLICE DEPARTMENT,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Damon Scarano on brief for appellant.                         
John  J. McArdle on  brief for  appellees Kevin  J. Fitzgerald and                            
Fitz-Inn Auto Parks, Inc.

                                         

                         May 8, 1997
                                         

          Per Curiam.  We have carefully reviewed the record,                                

the district  court  opinion and  the  parties' briefs.    We

summarily affirm the district court judgment essentially  for

the reasons stated in its Memorandum and Order dated December

8, 1995. We add only the following comments.

     Appellant argues that the  termination of his employment

violated the  state policy  which presumes  an accused to  be

innocent  until  proven guilty.   This  presumption, however,

serves to focus a jury on what a prosecutor must establish so

as to obtain a conviction in a criminal case. Commonwealth v.                                                                      

Boyd, 367 Mass. 169, 188, 326 N.E.2d 320, 332 (1975).  It has                

no applicability in the employment context and, consequently,

does not warrant invocation of the public policy exception to

the employment-at-will  rule. See Borschel v.  City of Perry,                                                                        

512 N.W.2d 565, 568  (Iowa  1994)(presumption  of innocence

"limited to criminal  procedures" and is not "a public policy

applicable  in  the  employment  context");  Cisco  v. United                                                                         

Parcel  Services, Inc.,  328 Pa.  Super. 300, 476 A.2d 1340,                                  

1344 (1984) (presumption of innocence applies to trial and is

not   "superimposed   into   an   accused's   remaining  life

experiences");  cf.  King v.  Driscoll,  418 Mass. 576,  584                                                  

(1994)(statutory  right "must  relate  to or  arise from  the

employee's status  as an  employee" to warrant  invocation of

public policy exception).

                             -2-

     The district  court judgment dated December  11, 1995 is

affirmed. See Loc. R. 27.1.                         

                             -3-